Citation Nr: 1730637	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Veteran testified at a Board videoconference hearing.  A copy of the transcript of that hearing has been associated with the claims file.  In a November 2015 letter, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted that hearing was no longer at the Board and he was offered the opportunity to testify at a new hearing before a different VLJ.  See 38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. §§ 19.3(b), 20.707 (2016).  In December 2015, the Veteran responded that he did not wish to appear at another Board hearing.

The Board denied entitlement to service connection for bilateral hand disability in a January 2015 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2016 Memorandum Decision, the Court vacated the Board's January 2015 decision and remanded for readjudication in compliance with its directives.  

In December 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to send the Veteran a letter notifying him that VA treatment records indicated his bilateral hand numbness and weakness may be associated with his neck or cervical spine and to request the Veteran to clarify whether he wished to expand his claim to include a disability of the neck or cervical spine.  The claims file shows the Veteran was sent the requested notification in January 2017.  In a January 2017 statement, the Veteran responded that the doctor who treated him was no longer in business and he had no way of getting his medical records.  The record shows that the Veteran has not responded to the request for clarification as to whether he wished to expand his claim.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

As noted above, the Veteran did not respond to the VA letter seeking clarification as to whether he wished to expand his claim to include a neck or cervical spine disability.  In the absence of such a statement the Board has not broadened the Veteran's claim.  It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

The Veteran is advised that, as of March 24, 2015, a claim must be submitted on an application form prescribed by the Secretary.  See 38 C.F.R. § 3.1(p) (2016); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  If the Veteran wishes to file a claim for a neck or cervical spine disability he must do so on the prescribed form.

Lastly, the Board notes that the service connection claim for bilateral foot disability was remanded by the Board in May 2017.  The AOJ has not yet issued a supplemental statement of the case or recertified this appeal to the Board.  As such, this claim is not addressed by the Board at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Court's Memorandum Decision found that the Board's January 2015 decision failed to provide an adequate statement of reasons or bases for finding that VA satisfied its duty to assist and that a medical examination was not warranted because there was no evidence of a current diagnosis.  The Court advised that the Board should take care to consider whether the record "[c]ontains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability" as provided by 38 C.F.R. § 3.159 (c)(4)(i).

In June 2008 the Veteran filed a claim for bilateral hand disability.  Initially, the Board notes the Veteran's STRs do not show any complaints or treatment for a hand disability.  

During a January 2012 Board videoconference hearing the Veteran testified that he experience pain and weakness in his bilateral hands during service that developed as a result of wear and tear, but that he did not report or receive treatment related to this condition.  In addition, the Veteran testified that in 2002 he sought medical treatment for weakness in his hands.  The Board notes that in January 2017 the Veteran reported that the doctor who treated him was no longer in business and he had no way of getting his medical records.  The Veteran further testified that his current bilateral hand disability was manifested by weakness.  The Board notes that VA chiropractor medical records dated between September 2012 and July 2014 show the Veteran reported numbness radiating down his arms into his bilateral hands.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Based on the Veteran's lay statements as to symptomatology of a bilateral hand disability manifested by weakness both during and after active duty service, and medical evidence showing numbness in his hands during the period on appeal, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination in connection with the Veteran's claim of service connection for bilateral hand disability has been satisfied.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional).

Accordingly, the case is REMANDED for the following action:


1. Obtain any outstanding VA treatment records identified by the veteran.  Also, make reasonable requests for any non-VA records for which the Veteran provides sufficient identifying information and the necessary release form.  If any records cannot be obtained after appropriate attempts, notify the Veteran of the attempts and outcomes, and allow an opportunity to provide the missing records.

2. After any new evidence is obtained, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any diagnosed bilateral hand disability.  The examiner must review the claims file.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  The examiner should provide the following opinion:  

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral hand disability is related to the Veteran's active service?  The examiner must address the Veteran's service medical records and lay statements.  A complete rationale for any opinion rendered should be provided.

3.  Thereafter, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




